                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                              4:19CR3101

      vs.
                                                       AMENDED
MARQUAN BUCHANAN,                                  TENTATIVE FINDINGS

                   Defendant.


      IT IS ORDERED that the Defendant’s Motion to Continue Order on
Sentencing Schedule (Filing nos. 43 and 44) are granted.

       IT IS FURTHER ORDERED that the following deadlines and procedures are
reset in this case:

6.    February 26, 2020:
          (a) Any proposals to the probation office for community service,
          community confinement, intermittent confinement or home detention;

            (b) Motions to the court:
                 (1) for departure under the guidelines (including, but not limited
                 to, motions by the government); and
                 (2) for deviation or variance from the guidelines as allowed by
                 the Supreme Court’s decision in United States v. Booker, 125 S.
                 Ct. 738 (2005) or its progeny;

            (c) Counsel's filing and serving on all other parties and the probation
            officer a written statement of position respecting each of the unresolved
            objections to the presentence report, including the specific nature of
            each objection to the presentence report.
(d) If evidence is to be offered in support of or in opposition to a motion
under subparagraph (b) of this paragraph or in support of or in
opposition to an objection under subparagraph (c) of this paragraph 6,
it must be: by affidavit, letter, report or other document attached to the
statement of position or by oral testimony at the sentencing hearing. If
oral testimony is desired, a request must be made in the statement of
position and the statement of position must reveal (1) the nature of the
expected testimony, (2) the necessity for oral testimony, instead of
documentary evidence, such as affidavits, (3) the identity of each
proposed witness, and (4) the length of time anticipated for presentation
of the direct examination of the witness or witnesses. If a request for
oral or documentary evidence is made by one party but not by the
adverse party, the adverse party within five working days thereafter
may make a responsive request for oral or documentary evidence,
setting out details in the same manner as required by this paragraph
6(d).

(e) Objections should be supported by a brief if a substantial issue of
law is raised. Motions for departure should be supported by a brief that
explains why the departure from the guideline sentencing range is
justified by normal guideline departure theory. Motions for deviation
or variance from the guidelines as allowed under Booker or its progeny
should be supported by a brief that explains why a sentence other than
that called for under the guidelines is justified by a principle of law that
is different in kind or degree from the normal principles of law applied
under a strict application of the guidelines.

(f) It is expected that any objection first raised in a party’s statement of
position will be addressed at the judge’s discretion, and that no
consideration will be given to any sentencing factor first raised after the
filing of the written statement.
                              2
7.   March 4, 2020: Judge's notice to counsel of rulings, tentative findings, and
     whether oral testimony is to be permitted.

8.   The following procedures shall apply to objections to tentative findings:

           (a) A written objection to tentative findings is not required if no
           evidence will be offered in support of the objection to tentative findings
           and no new substantial issue of law will be raised in support of an
           objection to tentative findings. In such a case, an oral objection to the
           tentative findings may be made at the time of sentencing.

           (b) A written objection to tentative findings is required if evidence will
           be offered in support of the objection to the tentative findings or if a
           new substantial issue of law is raised in support of the objection to the
           tentative findings. If evidence will be offered in support of the written
           objection to the tentative findings, the written objection shall include a
           statement describing why an evidentiary hearing is required, what
           evidence will be presented, and how long such a hearing would take. If
           a new substantial issue of law is raised in support of the written
           objection to tentative findings, such an objection shall be supported by
           a brief. Unless the court orders otherwise, a written objection to the
           tentative findings will be resolved at sentencing in such manner as the
           court deems appropriate.

           (c) Any written objection to tentative findings shall be filed no later
           than five business days prior to the date set for sentencing. If that is
           not possible due to the lack of time between the issuance of tentative
           findings and the sentencing hearing, the written objection shall be filed
           as soon as possible but not later than one business day prior to
           sentencing.

                                        3
9.     Wednesday, March 11, 2020, at 12:00 p.m.: Sentencing before Judge Kopf
      in Lincoln, Courtroom #2.

A probation officer must submit a sentencing recommendation to the sentencing
judge no later than seven days after the issuance of an order described in
subparagraph (7) or, if no order is issued, no later than 14 days after the date set in
subparagraph (6). The probation officer is directed to provide copies of any
sentencing recommendation to counsel for the government and counsel for the
defendant at the time the recommendation is submitted to the sentencing judge.

      Dated this 24th day of January, 2020.

                                              BY THE COURT:



                                              Richard G. Kopf
                                              Senior United States District Judge




                                          4
